DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
	It is noted that Applicant discloses several different embodiments of manholes, and several different embodiments of manhole gaskets.  The current claims are drawn to only one manhole gasket; as such, a restriction/election is not required at this time.  However, if Applicant amends the claims to be drawn to more than this manhole gasket embodiment, a restriction/election would be required and election by original presentation will be used to determine which claims are examined.

Drawings
The drawings are objected to because the leader for reference numeral “38” is pointing to the coating layer rather than the gasket.  This can cause confusion because by contrast, the leader for the inner surface is correctly pointing to the gasket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Objections
Claim 2 is objected to because of the following informalities:  line 12 recites “of the of the gasket” which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission in the Specification in view of Campbell et al., US 2002/0166291 A1, Ditcher, US 3,980,311, and Zerfass et al., US 4,635,948.
Regarding claim 2, Applicant admits in the specification that a manhole cover system comprising a manhole cover having a cover seat and an outer peripheral surface, and a manhole cover frame having 
While the resulting combination fails to disclose that the compressible gasket includes a triangularly shaped void area disposed generally centrally inside the interior of the compressible gasket, Ditcher teaches a gasket for forming a watertight seal and discloses that a gasket may be provided with a hollow interior of adjustable shape to regulate the amount of compression experienced by the gasket, or alternatively may be solid and homogenous (column 4 last two lines through column 5 line 4).  It would have been obvious to one of ordinary skill in the art to modify the compressible gasket of the resulting combination to have a void area disposed generally centrally inside the interior of the compressible gasket if it was desired to regulate the amount of compression experienced by the gasket in view of Ditcher’s disclosure.  In view of Ditcher’s further disclosure that the void can be any shape, it would have been obvious to one of ordinary skill in the art to be obvious to modify the void to be triangular shape since this is mere change in shape and does not affect the function.  The resulting combination includes a horizontal portion disposed below the triangularly shaped void area.
While the resulting combination fails to disclose the outer surface of the compressible gasket is covered by silicone coating to reduce friction, Zerfass teaches a gasket and explicitly discloses that it is known that a silicone coating is used to prevent the gasket from undesirable adhesion to a neighboring structure which would damage the gasket (column 1 lines 26-34).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide a silicone coating on the outer surface of the gasket to prevent undesirable adhesion.  The resulting combination would reduce friction.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muldoon, US 2016/0215473 A1 in view of Ditcher, US 3,980,311, and Zerfass et al., US 4,635,948.
Regarding claim 2, Muldoon teaches a manhole cover system comprising:
a manhole cover (10; Figure 3) having a cover seat (bottom surface) and an outer peripheral surface(12), 
a manhole cover frame (20; Figure 3) having a frame seat (36) and a frame cover restraint wall (34); and
an annular gasket (40) that is used to seal the vertical annular space between the cover and the frame to prevent fluids from entering the manhole, the gasket being compressible (“Manhole cover cushion”, “soft and pliable” [0049]) having an outer surface and an inner surface that is attached to either the frame cover restraint wall of the manhole cover frame or the outer peripheral surface of the manhole cover;
the manhole cover being removably seated on the frame seat of the manhole cover frame such that the compressible gasket forms a seal between the outer peripheral surface of the manhole cover and the frame cover restraint wall.
While Muldoon fails to explicitly disclose that the outer surface of the compressible gasket has a tapered portion disposed proximate a top end of the gasket, Muldoon discloses that the gasket can be formed of many shapes including a triangular shape ([0046]).  It would have been obvious to one of ordinary skill in the art to modify the gasket to be triangular shape in view of Muldoon’s further disclosure.  The limitation of a tapered portion disposed proximate a top end of the gasket is an obvious modification given the gasket of the resulting combination being triangular shaped, and Muldoon discloses that the gasket is placed on the substantially right angle between the vertical wall and the seat of the manhole frame ([0046]) so it is obvious that the triangular shaped gasket would be a right triangle with a tapered portion proximate the top end.  
While the resulting combination fails to disclose that the compressible gasket includes a triangularly shaped void area disposed generally centrally inside the interior of the compressible gasket, Ditcher teaches a gasket for forming a watertight seal and discloses that a gasket may be provided with a hollow interior of adjustable shape to regulate the amount of compression experienced by the gasket, or alternatively may be solid and homogenous (column 4 last two lines through column 5 line 4).  It would have been obvious to one of ordinary skill in the art to modify the compressible gasket of the resulting combination to have a void area disposed generally centrally inside the interior of the compressible gasket if it was desired to regulate the amount of compression experienced by the gasket in view of Ditcher’s disclosure.  In view of Ditcher’s further disclosure that the void can be any shape, it would have been obvious to one of ordinary skill in the art to be obvious to modify the void to be triangular shape since this is mere change in shape and does not affect the function.  The resulting combination includes a horizontal portion disposed below the triangularly shaped void area.
While the resulting combination fails to disclose the outer surface of the compressible gasket is covered by silicone coating to reduce friction, Zerfass teaches a gasket and explicitly discloses that it is known that a silicone coating is used to prevent the gasket from undesirable adhesion to a neighboring structure which would damage the gasket (column 1 lines 26-34).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide a silicone coating on the outer surface of the gasket to prevent undesirable adhesion.  The resulting combination would reduce friction.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671